               Case 1:20-cv-08899-CM Document 42 Filed 12/11/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHER DISTRICT OF EW YORK


THE CLEME TINE COMPANY LLC. d/b/a THE
                                                                           ..    USDCSDNY
                                                                                 DOCUMENT
THEATER CENTER, PLAYERS THEATER
MA GAEMENT CORP. d/b/a THE PLAYERS                                               ELECTRONICALLY FILED
THEATER, WEST END ARTISTS COMPA Y                                                DOC#: _ _ _ _ _...,~
                                                                                                  • -
d/b/a THE ACTORS TEMPLE, SOHO                                                    DATE Fil.,ED: f J.. f I 1 /   2-0   j
PLAYHOUSE INC. d/b/a SOHO PLAYHOUSE,
THE GENE FRANKEL THEATER LLC. , TRIAD
PROSCENIUM PARTNERS INC. d/b/a THE
TRIAD, CARAL LTD. d/b/a BROADWAY
COMEDY CLUB, and DO YOU LIKE COMEDY
LLC. d/b/a NEW YORK COMEDY CLUB,
                                                                                o. 20 Civ. 8899 (CM)
                                                Plaintiffs,

            -against-

    A DREW M. CUOMO, in his Official Capacity as
    Governor of the State of ew Yark, ATTORNEY
    GE ERAL OF THE STATE OF EW YORK,
    BILL de BLASIO, in his Official Capacity as
    Mayor of the City of ew York, and THE STATE
    OF EWYORK,

                                                Defendants.


                                                       ORDER
McMahon, C.J.:

           In thi s lawsuit, a consortium of eight individually-owned "small venue theaters" 1 located

in Manhattan seek preliminary and permanent injunctive relief preventing the defendants -

Governor Cuomo, the              ew York Attorney General, and Mayor de Blasio - from enforcing

Executive Order ("EO") 202.3, which compelled                   ew York' s theaters, among other enterprises,

to cease operations indefinitely to halt the transmission of Covid-1 9. The plaintiffs argue that their



1
    The small venue theaters have a median capacity of 144 seats. (Dkt. No. 9-2 at 2.)
             Case 1:20-cv-08899-CM Document 42 Filed 12/11/20 Page 2 of 5




equal protection rights are being violated because these artistic venues must remain closed, while

EO 202.45 now permits "restaurants, catering halls, gyms, casinos, and shopping malls" to open

subject to limited capacity and other social distancing requirements. 2 (Dk:t.                  o. 9-2 at 2-3 .)

         Presently before this Court is the plaintiffs' motion for a mandatory preliminary injunction

that would enjoin enforcement of EO 202.3 as against the small venue theaters and allow them to

reopen. The moving and opposition briefs were filed before the United States Supreme Court

entered an injunction pendente lite in the case of Roman Catholic Diocese ofBrooklyn, New York

v. Andrew M. Cuomo, Governor ofNew York, 592 U.S. _                      (2020) ("Diocese"), which is presently

pending before the Second Circuit. In Diocese and a companion case, Agudath Israel ofAmerica,

et al. v. Cuomo,       o. 20A90, the plaintiffs argue, inter alia, that their First Amendment rights are

being violated because houses of worship located in identified "clusters" (areas experiencing

significant increases in new outbreaks of coronavirus) are subject to severe attendance restrictions

pursuant to a separate but related executive order (EO 202.63), whereas many secular enterprises

are not so limited. The Supreme Court voted 5-4 to enjoin enforcement of EO 202.63 against

religious institutions pending an appeal from a district court order upholding the Order. The

unusual injunction issued because five j ustices of the Court opined that the restriction on religious

institutions in EO 202.63 would likely be held to violate the First Amendment. Specifical ly, the

j ustices in the majority concluded that the applicants for injunctive relief made a strong showing

 that the challenged restrictions violated "the minimum requirement of neutrality" to religion.

 Diocese, 592 U. S. at_. They reasoned that the regulations singled out houses of worship for

 especiall y harsh treatment vis a vis secular activities, and that this treatment would not survive the




 2The complaint, fi led prior to the motion for a preliminary injunction, raised several claims, including claims of equal
 protection and due process violations. The motion for a preliminary injunction, however, is premised only on the
 claim that the plaintiffs' equal protection rights have been violated.

                                                            2
           Case 1:20-cv-08899-CM Document 42 Filed 12/11/20 Page 3 of 5




strict scrutiny used to assess whether governmental activity that intrudes on rights protected by the

First Amendment - one of which, of course, is the free exercise of religion - is lawful.

       Plaintiffs in this case assert that the Supreme Court' s injunction order in           Diocese

overturned Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11 ( 1905) and South Bay

Pentecostal Church v. Newsom, I 40 S.Ct. 1613 (2020) - the two cases on which the defendants

primarily rely for their position that a state is given extra latitude to protect its citizens during a

public health emergency in opposing plaintiffs' equal protection claim. This argument, first raised

in the plaintiffs' reply brief, is made in cursory fashion and does not appear to take into account

the fact that one of the justices who chose to opine on the issuance of the temporary injunction

took pains to distinguish both Jacobson and South Bay Pentecostal. See, e. g. , Diocese, 592 U.S.

at _   (Gorsuch, J., concurring) (opining that Jacobson "involved an entirely different mode of

analysis, an entirely different right, and an entirely different kind of restriction"); id. a t _ & n.2

(noting the restrictions at issue in South Bay Pentecostal were far less severe than those that EO

202.63 placed on houses of worship).

         onetheless, plaintiffs have argued that the interim injunction in Diocese has implications

for this case; and this court is not free to ignore their argument. As Justice Kavanaugh said in his

concurrence in Diocese, "judicial deference in an emergency or a crisis does not mean wholesale

judicial abdication, especially when important questions of religious discrimination, racial

discrimination, free speech, or the like are raised." Diocese, 592 U.S. at _          (Kavanaugh, J. ,

concurring) (emphasis added).

        The arts have long been recognized to embody expressive speech and are thus protected

from governmental overreach by the First Amendment. See, e.g., Ward v. Rock Against Racism,

491 U.S. 781 , 790 (1989); Schad v. Borough ofMount Ephraim , 452 U.S. 61 , 65, 10 l S. Ct. 2176,



                                                   3
            Case 1:20-cv-08899-CM Document 42 Filed 12/11/20 Page 4 of 5




2181, 68 L. Ed. 2d 671 ( 1981 ); Winters v. People of the State of New York, 333 U.S. 507,510

( 1948). The public performance of arti stic works represents an exercise of First Amendment

rights. While scientists tell us that such performances bear an increased risk of spreading Covid-

19 - an issue of legitimate concern to our government, which is doing its level best to decrease the

spread of a deadly disease - scientists also tell us that large gatherings of persons at religious

assemblies, where people engage in communal acts like singing and praying aloud, are potential

super-spreader events. Like the Roman Catholic churches in Diocese, which held services in

compliance with social distancing and masking protocols, the plaintiff theaters in this case have

been hard at work to find ways to make the arts available to the public safely and in accordance

w ith social distancing guidelines.3 (See, e.g., Dkt.           os.9-315; 37- 1 118-9; 37-2 16-7.)

         This court accords great deference to the government's exercise of its police powers during

a public heal th crisis of unprecedented proportions. However, if the Governor of ew York is not

permitted to issue carefully targeted restrictions barring more than a certain number of worshippers

from gathering together and e ngaging in behavior that scientists tell us is inimical to public health,

then he may also be unable to issue restrictions that have as their effect the suppression of the free

speech of artists and the ri ght of members of the public to assemble for enjoyment of the arts -

both of which, under the Executive Order, are not simply limited, but are barred altogether. Both

religion and theatre implicate the exercise of First Amendment rights, and the prioritization of

religious events over secular artistic events that enjoy First Amendment free speech protection

raises potentially thorny questions.


3
  This past summer, the Berkshire Theater Group presented a month-long run of the musical "Godspell" (albeit
outdoors), complete with thrice-weekly Covid-19 tests for the actors, mask and partitions on stage, temperature checks,
social distancing, and a front row that was 25-feet from the stage. See Performing in a Pandem ic, N.Y. Times (Sept.
23, 2020) https://www.nytimes.com/ interactive/2020/09/23/theater/godspell-berkshires. htm I; 'Godspell ' in 2020:
Masks,       Partitions    and      a    Contactless      Crucifixion,      .Y.      Times      (Aug.     5,     2020)
hnps://www.nvtimes.com/2020/08/05/theater/godspell-berkshires-coronavirus.html.            Musical productions are
arguably the most dangerous to the public health during the pandemic.

                                                          4
           Case 1:20-cv-08899-CM Document 42 Filed 12/11/20 Page 5 of 5




       Since Diocese has been raised by plaintiffs, the First Amendment implications of that case

for this one (if indeed there are any, given the procedural posture of Diocese) need to be fully

aired before the court rules on the plaintiffs' application for a preliminary injunction. The City and

State have had no opportunity to respond to plaintiffs' argument based on Diocese, either

substantively or procedurally. They need to have that opportunity; and the plaintiffs in turn need

to respond to the City and State. Moreover, because of the novelty and importance of these issues,

it may be that there are amici out there who wish to weigh in.

        The Attorney General and Corporation Counsel may have until December 22, 2020 to brief

the implications of Diocese for the pending application. In light of the holidays, Plaintiffs have

until January 8, 2021 to file an additional reply brief, again limited to that single issue. Any arnici

who might wish to weigh in are welcome to submit a motion together with a proposed brief by

January 8, 2021. The court will turn to this matter promptly in the new year.




Dated: December 11 , 2020
        ew York, New York




                                                               Chief Judge

BY ECF TO ALL COUNSEL




                                                   5
